UNITED STATES DISTRICT COURT
                                                                                       FILED
                              FOR THE DISTRICT OF COLUMBIA                              SEP 15 2011
                                                                                 Clerk, U.S. District & Bankruptcy
Esa Muhammad a.k.a. Bandele Hinton,             )                               Courts for the District of Columbia
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No.     i j 1b 7j
                                                )
United States of America et aI.,                )
                                                )
                Defendants.                     )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

injormapauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

        Plaintiff, who lists his address as a Post Office Box in the District of Columbia, alleges

that on July 25,2011, he was assaulted by a special police officer "working for McDonald's at

Gallery Place ... " located in the District. CompI. at 1. Plaintiff further alleges that he was

arrested and charged with multiple violations. Id. at 2. In addition to naming the officer and the

McDonald's franchise as defendants, plaintiff names the McDonald's Corporation in Oak Brook,

Illinois, and, inexplicably, the United States, the District of Columbia, and the Metropolitan

Police Department. CompI. Caption. He seeks $26 million in damages. Id. at 2. Plaintiff
indicates that he is proceeding under the Racketeer Influenced and Corrupt Organizations

("RICO") Act, 18 U.S.C. §§ 1961 et seq., but he has stated no facts to support such a claim.

See Bell Atlantic Corp. v. Twombly, 555 U.S. 544, 555 (2007) (a plaintiff's "[f]actual allegations

must be enough to raise a right to relief above the speculative level .... ") (citations omitted).

The complaint contains no facts to bring it within the Court's federal question jurisdiction. In

addition, the complaint provides no basis for diversity jurisdiction because plaintiff and most of

the defendants are located in the District. See Morton v. Claytor, 946 F.2d 1565 (D.C. Cir.

1991 ) (Table) ("Complete diversity of citizenship is required in order for jurisdiction to lie under

28 U.S.C. § 1332."); Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("For jurisdiction to

exist under 28 U.S.C. § 1332, there must be complete diversity between the parties, which is to

say that the plaintiff may not be a citizen of the same state as any defendant.") (citations omitted).

A separate Order of dismissal accompanies this Memorandum Opinion.




                                               D~ DistrictJiLKiL
                                               United States
                                                             5 Judge
DATE: September         l'    ,2011




                                                  2